Order, Supreme Court, Bronx County (John A. Barone, J.), entered on or about January 21, 2005, which denied the petition for a writ of habeas corpus, unanimously dismissed, without costs.
Petitioner’s challenge to the hearing determination has been rendered moot by the final parole revocation determination (People ex rel. Johnson v New York State Div. of Parole, 270 *501AD2d 137 [2000]; People ex rel. McCummings v DeAngelo, 259 AD2d 794 [1999], lv denied 93 NY2d 810 [1999]). Concur— Mazzarelli, J.P., Saxe, Nardelli, Sweeny and McGuire, JJ.